Judgment, Supreme Court, Bronx County (Feter J. Benitez, J.), rendered March 4, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school *246grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court properly exercised its discretion in denying defense counsel’s request to cross-examine an undercover officer regarding a statement he made to the prosecutor during a recess in which the officer expressed his mistaken belief that one of the trial jurors had served on a prior case in which the officer had testified. Accordingly, the court’s ruling imposed a reasonable limitation on cross-examination that did not deprive defendant of his right to confront witnesses or present a defense (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
The court properly permitted a second undercover officer involved in ongoing investigations to be identified only by her shield number, since concerns for her safety warranted maintaining her anonymity (see People v Solares, 309 AD2d 502 [2003], lv denied 1 NY3d 581 [2003]). The court’s determination was made in accordance with the procedural requirements set forth in People v Waver (3 NY3d 748, 750 [2004]). Concur—Marlow, J.P., Ellerin, Nardelli, Williams and Sweeny, JJ.